334 S.W.3d 927 (2011)
Antonio DAVIS, Appellant,
v.
ACEO, LLC for RPO ASSOCIATES, and Division of Employment Security, Respondents.
No. ED 95046.
Missouri Court of Appeals, Eastern District, Division Four.
March 29, 2011.
Jeffry S. Thomsen, Innsbrook, MO, for Appellant.
ACEO, LLC, Columbia, MO, Respondent Acting pro se.
Bart Anton Matanic, Department of Labor and Industrial Relations, Division of Employment Security, Jefferson City, MO, for respondent Division of Employment Security.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and GAEL D. WOOD, Sp. J.

ORDER
PER CURIAM.
Antonio Davis (Davis) appeals from the finding of the Missouri Labor and Industrial Relations Commission (Commission) that he was not entitled to unemployment benefits resulting from his work for ACEO, LLC for RPO Associates, Inc. (ACEO) because Davis voluntarily quit his employment. Because there is sufficient evidence to support the Commission's finding, and the finding is not against the overwhelming weight of the evidence, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).